MEMORANDUM***
Manya Avakimyan, a native of the former Soviet Union and citizen of Armenia, petitions pro se for review the Board of Immigration Appeals’ summary affirmance of the Immigration Judge’s (“IJ”) denial of her applications for asylum, withholding of *981removal and protection under the Convention Against Torture (“CAT”). We have jurisdiction pursuant to 8 U.S.C. § 1252. We review for substantial evidence, see Alvarez-Santos v. INS, 332 F.3d 1245, 1254 (9th Cir.2003), and deny the petition for review.
Significant internal inconsistencies in Avakimyan’s testimony, discrepancies between her testimony and her asylum application, and conflicting testimony offered by a relative with whom Avakimyan lives, support the IJ’s adverse credibility determination. See Malhi v. INS, 336 F.3d 989, 993-95 (9th Cir.2003). These inconsistencies went to the heart of Avakimyan’s claim as they related to the circumstances surrounding the alleged assaults, the number of times she and her husband were detained, and the extent of persecution she allegedly suffered on account of her religion. See Li v. Ashcroft, 378 F.3d 959, 962 (9th Cir.2004). Without credible testimony, the record lacks evidence to support a determination that Avakimyan suffered past persecution or has a well-founded fear of future persecution. See Mejia-Paiz v. INS, 111 F.3d 720, 724 (9th Cir.1997).
Because Avakimyan failed to prove eligibility for asylum, she necessarily failed to meet the more stringent standard for withholding of removal. See Alvarez-Santos, 332 F.3d at 1255.
Avakimyan also failed to establish eligibility for CAT relief because she did not show it was more likely than not that she would be tortured if returned to Armenia. See 8 C.F.R. § 208.16(c)(2); Farah v. Ashcroft, 348 F.3d 1153, 1157 (9th Cir.2003).
PETITION FOR REVIEW DENIED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.